UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 1O-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33365 USA Technologies, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2679963 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Deerfield Lane, Suite 140, Malvern, Pennsylvania (Address of principal executive offices) (Zip Code) (610) 989-0340 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No x As of April 30, 2010, there were 22,741,201 shares of Common Stock, no par value, outstanding. 1 USA TECHNOLOGIES, INC. TABLE OF CONTENTS PAGENO. Part I - Financial Information Item 1. Condensed Financial Statements (Unaudited) Consolidated Balance Sheets – March 31, 2010 and June 30, 2009 3 Consolidated Statements of Operations – Three and Nine months ended March 31, 2010 and 2009 4 Consolidated Statement of Shareholders’ Equity – Nine months ended March 31, 2010 5 Consolidated Statements of Cash Flows – Nine months ended March 31, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 18 Part II - Other Information Item 1. Legal proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 20 Item 6. Exhibits 21 Signatures 22 2 Table of Contents USA Technologies, Inc. Consolidated Balance Sheets March 31, June 30, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for uncollectible accounts of $93,000 and $42,000, respectively Finance receivables Inventory, net Prepaid expenses and other current assets Total current assets Finance receivables, less current portion Property and equipment, net Intangibles, net Goodwill Other assets Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses Current obligations under long-term debt Total current liabilities Long-term debt, less current portion Total liabilities Commitments and contingencies (Note 7) Shareholders’ equity: Preferred stock, no par value: Authorized shares- 1,800,000 Series A convertible preferred- Authorized shares 900,000; Issued and outstanding shares- 469,615 and 510,270, respectively (liquidation preference of $14,924,128 and $15,451,307, respectively) Common stock, no par value: Authorized shares- 640,000,000; Issued and outstanding shares-22,728,201 and 15,423,022, respectively Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. 3 Table of Contents USA Technologies, Inc. Consolidated Statements of Operations (Unaudited) Three months ended Nine months ended March 31, March 31, Revenues: Equipment sales $ License and transaction fees Total revenues Cost of equipment Cost of services Cost of sales Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Operating loss ) Other income (expense): Interest income Interest expense ) Total other income (expense), net ) ) Net loss ) Cumulative preferred dividends ) Loss applicable to common shares $ ) $ ) $ ) $ ) Loss per common share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding (basic and diluted) See accompanying notes. 4 Table of Contents USA Technologies, Inc. Consolidated Statement of Shareholders’ Equity (Unaudited) Series A Convertible Preferred Stock Common Stock Accumulated Deficit Total Balance, June 30, 2009 $ $ $ ) $ Issuance of 7,285,792 shares of common stock at $2.00 per share less issuance costs of $1,613,425 Issuance of 24,500 fully-vested shares of common stock to employees and vesting of shares granted under the 2008 Stock Incentive Plan Retirement of 5,113 shares of common stock ) ) Retirement of 40,655 shares of preferred stock ) ) ) Net loss - - ) ) Balance, March 31, 2010 $ $ $ ) $ See accompanying notes. 5 Table of Contents USA Technologies, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine months ended March 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Charges incurred in connection with the vesting and issuance of common stock for employee compensation Charges incurred (reduced) in connection with the Long-term Equity Incentive Program (375,866 ) Bad debt expense Amortization Depreciation, $113,913 and $64,201 of which is allocated to cost of services for the nine months ended March 31, 2010 and 2009 Changes in operating assets and liabilities: Accounts receivable (779,318 ) Finance receivables (351,183 ) Inventory (2,164,017 ) (11,162 ) Prepaid expenses and other assets Accounts payable (901,231 ) Accrued expenses Net cash used in operating activities (10,868,542 ) (7,090,941 ) Investing activities Purchase of property and equipment, net (339,441 ) (170,447 ) Net proceeds from redemption/sale of available-for-sale securities - Net cash provided by (used in) investing activities (339,441 ) Financing activities Net proceeds from the issuance (retirement) of common stock (364,597 ) Payments for the (retirement) of preferred stock (374,385 ) (88,048 ) Proceeds from issuance of long-term debt - Repayment of long-term debt (501,273 ) (691,403 ) Net cash provided by (used in) financing activities (1,144,048 ) Net increase (decrease) in cash and cash equivalents (1,530,436 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Prepaid insurance financed with long-term debt $ $ Prepaid maintenance contracts financed with long-term debt $
